United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WRIGHT PATTERSON AIR FORCE BASE,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-612
Issued: November 30, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2010 appellant filed a timely appeal from July 7 and December 9, 2009
merit decisions of the Office of Workers’ Compensation Programs denying his recurrence claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of disability on
or after April 20, 2009.
FACTUAL HISTORY
On April 4, 2008 appellant, then a 54-year-old gardener, filed a traumatic injury claim
alleging that he sustained a back injury in the performance of duty while lifting wet sod. The

Office accepted his claim for thoracic strain.1 Appellant missed work due to the accepted injury
from April 4 through 6, 2008. He returned to full, unrestricted duty on April 7, 2008 and began
working in a full-time, limited-duty capacity in March 2009.
Appellant stopped work on April 20, 2009. He submitted a claim for wage-loss
compensation alleging total disability commencing April 20, 2009 due to severe low back and
radicular pain to his legs.
Appellant submitted a March 5, 2009 fitness examination report from Dr. Jon Jacobson,
an employing establishment physician Board-certified in the field of occupational medicine.
Dr. Jacobson noted that appellant would be off duty until April 20, 2009 due to upcoming carpal
tunnel surgery, which was scheduled for March 10, 2009. Continued use of narcotics for lower
back pain would continue to result in restrictions from driving and operating machinery.
In an April 15, 2009 report, Dr. Risa Spieldoch, a Board-certified family practitioner,
noted that she had been treating appellant for several years for debilitating lower back and
radicular pain associated with a 1992 military injury and a 1999 work injury. She stated that
appellant’s pain had become more severe since he underwent a physical therapy session two
weeks’ prior. Noting that appellant required sedation to address the pain, Dr. Spieldoch
restricted him from driving and recommended that he be “off work” until evaluated by a
workers’ compensation physician.
On April 15, 2009 Dr. Paul Simon, a treating physician, diagnosed degenerative joint
disease, with associated lower back pain. He recommended that appellant be restricted from
lifting, pushing or pulling more than 10 pounds, or sitting or standing for more than two hours at
a time.
On April 20, 2009 Dr. S.L. Patwa, an employing establishment physician, stated that
appellant was “not cleared for duty” until evaluated by a workers’ compensation physician. In
an undated note, Shanthl Venkat, a physical therapist, advised that appellant had disc and facet
changes with potentially significant encroachment of the left neural foramen at L5-S1. The
record contains a report of a March 23, 2009 magnetic resonance imaging (MRI) scan.
In a letter dated May 12, 2009, the Office informed appellant that the evidence and
information submitted was insufficient to establish his claim. Appellant was advised to submit a
medical report with a diagnosis and opinion explaining how his claimed disabling condition was
causally related to the accepted injury.
In a March 2, 2009 note, Dr. Spieldoch recommended continued light duty through
April 27, 2009.
In a March 5, 2009 return-to-duty report, Dr. Jacobson stated
that appellant’s April 1, 2008 injury was not work related and recommended restrictions
regarding driving and the use of power tools.

1

Appellant’s claim was originally accepted administratively as “quick close case” and treated as a minor injury
with no time lost from work. Conservative medical care and treatment was approved up to $1,500.00. The filing of
appellant’s claim for lost wages prompted formal adjudication of the claim.

2

Appellant submitted a June 9, 2009 report from Dr. Kedar Deshpande, a Board-certified
physiatrist, who provided a history of the April 1, 2008 lifting injury and noted appellant’s
complaints of constant lower back pain. Examination of the lumbar spine revealed tenderness
around the right L5 facet distribution and right S1 facet distribution. Extension was decreased
and with pain; flexion was decreased and SLR was positive for leg pain on the right side. Deep
tendon reflexes were symmetrical. Strength was normal. There were no focal sensory deficits.
An MRI scan of the lumbar spine revealed potentially significant encroachment of the left neural
foramen at L5-S1. Dr. Deshpande found that appellant had a combination of facetogenic pain
and symptoms of radiculopathy. He opined that appellant’s claim should be accepted for facet
arthropathy. Dr. Deshpande stated:
“[Appellant] did not have pain prior to his injury. In addition he also has
symptoms of radiculopathy and this now goes beyond a simple sprain strain.”
Appellant submitted reports from Dr. Ronald Lakatos, a Board-certified orthopedic
surgeon, for the period May 4 through June 22, 2009. Dr. Lakatos stated that appellant’s lower
back pain was worsening with any kind of mechanical activities especially bending, lifting and
twisting. He noted that appellant had recently been through physical therapy, which “if anything
aggravated his symptoms and did not tend to improve it.” Examination of the cervical spine
revealed good range of motion, with no significant symptoms at endpoints. Tinel’s examination
was positive. Pain was present at the low lumbar and lumbosacral region, with no spasm.
Forward flexion was around 40 to 45 degrees. There was no clonus noted and no lack of
sensation. A March 23, 2009 MRI scan revealed normal lordotic position of the spine; some low
grade facet arthropathy involving the lower levels; and some foraminal narrowing bilaterally, left
greater than right at L5-S1 causing foraminal stenosis. The L5-Sl disc has loss of disc space
height and some signal intensity. Dr. Lakatos diagnosed “chronic low back pain with what
sounds like intermittent radicular symptoms, some foraminal stenosis bilaterally at L5-S1, also
status post prior bypass operation with successful amount of weight loss and carpal tunnel
symptoms as stated.” In May 4 and 26, 2009 disability slips, Dr. Lakatos advised that appellant
would be able to return to work on June 3, 2009.
On June 15, 2009 Dr. Lakatos reviewed the April 1, 2008 lifting injury as reported by
appellant, noting that his lower back pain had worsened with mechanical activities. He reviewed
appellant’s position description, which included tasks such as stooping, bending, reaching and
lifting up to 80 pounds, and noted appellant’s feeling that he was unable to perform the duties of
the job. Dr. Lakatos stated that restrictions were appropriate, as well as “possibly” consideration
for part-time or off-duty status until symptoms improved. He opined that relative to the dates of
total or partial disability, based on the information provided, this would extend from April 20,
2009 to the present. Dr. Lakatos stated:
“It is my understanding that these symptoms are similar to the symptoms that began
on April 2008, with a definite occurring on April 20, 2009. That is the same type of
symptom pattern but more intense. It is well known that continued mechanical
activities including bending, lifting, twisting can reaggravate the type of
symptomatology which [appellant] had previously had and this is not uncommon
with spinal conditions, which were seen on his MRI scan that is disc degeneration

3

and associated foraminal stenosis, and it is my opinion that is what has occurred with
[appellant] and his current situation.”
Dr. Lakatos concluded that, in addition to foraminal stenosis and disc degeneration at L5S1, diagnoses of spinal stenosis with sciatica, lumbar disc degeneration and lumbosacral
radiculitis were appropriate. In a June 22, 2009 letter, he reiterated that appellant had been
totally disabled since April 20, 2009.
By decision dated June 7, 2009, the Office denied appellant’s claim for wage-loss
compensation beginning April 20, 2009. It found that he had not submitted sufficient medical
evidence to establish a causal relationship between his current disability and the accepted
April 1, 2008 injury.
On July 20, 2009 appellant requested a telephonic hearing.
Appellant submitted reports from Dr. Jacobson for the period May 5 through
October 26, 2009. Dr. Jacobson related appellant’s report of a herniated disc at L5-S1 and that
he was not cleared to return to work until June 3, 2009. On July 27, 2009 he advised appellant
that the Office would likely deny his claim because there was no medical evidence establishing a
causal connection between his diagnosed herniated disc and degenerative joint disease and the
April 1, 2008 injury. In August 28, September 25 and October 26, 2009 reports of follow-up
visits, Dr. Jacobson indicated that appellant could continue to work with restrictions.
In a July 21, 2009 report, Dr. Spieldoch noted that she had been treating appellant for
over 12 years for numerous conditions, including depression. Performing even simple tasks,
such as mowing his yard, significantly worsened appellant’s low back pain.
Appellant submitted additional reports from Dr. Deshpande.
On July 9, 2009
Dr. Deshpande recommended that appellant’s claim be accepted for lumbosacral spondylosis and
lumbar degenerative disc disease. He opined that they were causally related to the April 1, 2008
injury. Physical examination revealed tenderness around the L5 and S1 facet distribution.
Extension was decreased and with pain and flexion was decreased. A March 23, 2009 MRI scan
revealed multiple levels of facet joint changes and disc changes. On July 29, 2009
Dr. Deshpande diagnosed a combination of facetogenic pain and symptoms of radiculopathy.
Results of an EMG study revealed mild neurogenic changes in lower lumbar paraspinal muscles
in the L5-S1 region. On July 31, 2009 Dr. Deshpande related appellant’s continued complaints
of low back pain radiating into his lower extremities. A July 9, 2009 EMG showed bilateral L5S1 radiculopathy, which he opined was causally related to the accepted work injury. On
August 26 and October 22, 2009 Dr. Deshpande administered bilateral facet joint injections.
Appellant provided back-to-work releases from Dr. Lakatos dated July 23, August 21 and
September 24, 2009. On November 30, 2009 Dr. Lakatos reiterated his diagnosis of disc
degeneration at L5-S1. Examination revealed tenderness to palpation in the lower lumbar spine,
with some slight giveaway in the right leg on ratchety with knee extension. Dr. Lakatos
recommended permanent restrictions.
Appellant submitted a July 6, 2009 report from Dr. Clay Baldwin, Board-certified in
occupational medicine. Referring to the April 1, 2008 work injury, Dr. Baldwin stated that
4

appellant was not cleared for duty until July 31, 2009 and diagnosed lower back pain with
radiculopathy. He noted, however, that the radicular symptoms were predominately on the right,
which did not correspond with MRI scan findings. Dr. Baldwin opined that appellant’s
symptoms seemed out of proportion to results of testing.
On September 25, 2009 Michelle Bester, a certified nurse practitioner, diagnosed a
combination of facetogenic pain with radiculopathy. The record contains an October 23, 2009
work excuse from the administrative coordinator for Dr. Deshpande.
In the October 6, 2009 telephonic hearing, appellant testified that he never healed after
the April 1, 2008 injury, even though he returned to light duty. He stopped work on April 20,
2009 due to debilitating back pain.
By decision dated December 9, 2009, an Office hearing representative affirmed the
July 7, 2009 decision. He found that the medical evidence was insufficient to establish a
recurrence of disability causally related to appellant’s accepted injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2
Office procedures state that a recurrence of disability includes a work stoppage caused by
a spontaneous material change, demonstrated by objective findings, in the medical condition that
resulted from a previous injury or occupational illness without an intervening injury or new
exposure to factors causing the original illness. It does not include a condition that results from a
new injury, even if it involves the same part of the body previously injured.3
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that he cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence a causal relationship between his recurrence of disability and his employment
2

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a medical
condition as a documented need for medical treatment after release from treatment for the accepted condition).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).
Kenneth R. Love, 50 ECAB 193, 199 (1998).
4

Terry R. Hedman, 38 ECAB 222 (1986).

5

injury.5 This burden includes the necessity of furnishing evidence from a qualified physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
condition is causally related to the employment injury.6 The physician’s conclusion must be
supported by sound medical reasoning.7
ANALYSIS
The Office accepted that appellant sustained a thoracic strain on April 1, 2008 in the
performance of duty. The record reflects that he returned to full-time work in April 7, 2008, and
began working in a full-time, limited-duty capacity in March 2009. The issue is whether
appellant has established that he sustained a recurrence of disability on or after April 20, 2009
causally related to his accepted injury.
The evidence of record fails to establish that appellant sustained a recurrence of
disability. As noted, a recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition resulting from a
previous injury or illness without a new or intervening injury.8 Appellant submitted no
rationalized medical evidence supporting that he experienced a spontaneous change in his
medical condition due to the accepted injury. Rather, he reported to the Office and to his
physicians that his pain was exacerbated by a physical therapy session in early April 2009,
immediately prior to his alleged date of disability. Dr. Lakatos opined that continued mechanical
job activities, including bending, lifting, twisting, reaggravated appellant’s spinal condition,
resulting in disc degeneration and associated foraminal stenosis. The Board finds that
appellant’s claim does not meet the definition of a recurrence of disability.9
Appellant did not allege that his light-duty job requirements changed or that his position
was withdrawn. Rather he contended that his accepted condition worsened such that he was
unable to perform the duties of his position. The medical evidence of record, however, fails to
establish that appellant’s claimed disabling condition was causally related to the employment
injury.10
On May 4, 2009 Dr. Lakatos provided examination findings and diagnosed chronic low
back pain with intermittent radicular symptoms, foraminal stenosis bilaterally at L5-S1. He
reviewed a report of a March 23, 2009 MRI scan, which revealed normal lordotic position of the
spine; some low grade facet arthropathy involving the lower levels and some foraminal
narrowing bilaterally, left greater than right at L5-S1 causing foraminal stenosis. Dr. Lakatos did
not, however, express an opinion as to the cause of appellant’s radicular condition. Medical
5

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

6

S.S., 59 ECAB 315 (2008).

7

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

8

Mary A. Ceglia, 55 ECAB 626 (2004).

9

See Bryant F. Blackmon, 56 ECAB 752 (2005).

10

S.S., supra note 6.

6

evidence which does not offer an opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.11 Dr. Lakatos did not address how the
newly diagnosed facet arthropathy and foraminal stenosis conditions were causally related to the
accepted thoracic strain. The medical record notes a history of low back and radicular symptoms
back to 1992 associated with a military service injury. Dr. Lakatos did not address the relevance
of appellant’s preexisting low back condition to the 2008 injury.
On June 15, 2009 Dr. Lakatos noted a similarity between the symptoms appellant
experienced following the April 1, 2008 injury and his current symptoms. In addition to
foraminal stenosis and disc degeneration at L5-S1, he diagnosed spinal stenosis with sciatica,
lumbar disc degeneration and lumbosacral radiculitis. Dr. Lakatos did not, however, explain
how these conditions were related to the April 1, 2008 incident. Rather, he attributed them to
continued mechanical activities including bending, lifting and twisting. Dr. Lakatos’ opinion
implicates that appellant’s claimed disability was not a spontaneous occurrence, but was due to a
new injury or occupational exposures.
On June 22, 2009 Dr. Lakatos stated that he had been totally disabled since April 20,
2009 and estimated that he would continue to be disabled through August 31, 2009. Reports
through November 30, 2009 reflect his opinion that appellant was at least partially disabled due
to his diagnosed back condition. None of these reports, however, contains an explanation as to
how appellant’s current condition was causally related to the accepted injury. Therefore, they
are of limited probative value and insufficient to establish his claim.
On June 9, 2009 Dr. Deshpande provided a history of injury and treatment, as well as
examination findings. He found that appellant had a combination of facetogenic pain and
symptoms of radiculopathy and opined that his claim should be expanded to include an
additional diagnosis of facet arthropathy on the grounds that he had no pain prior to his injury
and his current symptoms of radiculopathy “now goes beyond a simple sprain strain.”
Dr. Deshpande’s report, however, does not explain the development of appellant’s current
condition or how it is related to the accepted injury. The mere fact that the newly diagnosed
conditions manifested themselves subsequent to appellant’s return to work is insufficient to
establish a causal relationship.12 On July 31, 2009 Dr. Deshpande opined that appellant’s
bilateral L5-S1 radiculopathy was causally related to the accepted work injury. Neither this, nor
any other report from him, contains medical reasoning explaining the relationship. Medical
conclusions unsupported by rationale are of limited probative value.13
Dr. Spieldoch’s reports were devoid of an opinion on the cause of appellant’s current
condition. Therefore, they are of limited probative value. Moreover, Dr. Spieldoch’s April 15,
2009 report reflects that appellant’s back pain increased significantly after undergoing a physical
therapy session two weeks earlier, and that simple tasks, such as mowing his yard, significantly
worsened his low back pain. Her conclusion that physical tasks worsened the back pain suggests
11

A.D., 58 ECAB 149 (2006); Michael E. Smith, 50 ECAB 313 (1999).

12

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

13

Willa M. Frazier, 55 ECAB 379 (2004).

7

that appellant’s current condition is due to an intervening, rather than to a spontaneous
occurrence related to the April 1, 2008 incident.
Dr. Jacobson’s reports, which reflect visits performed “for administrative purposes,” do
not support a causal relationship between appellant’s current condition and the accepted injury.
On March 5, 2009 he indicated that appellant’s April 1, 2008 injury was not work related. On
July 27, 2009 Dr. Jacobson advised appellant that the Office would likely deny his claim because
there was no medical evidence establishing a causal connection between his diagnosed herniated
disc and degenerative joint disease and the accepted injury. As none of his reports contain an
opinion as to the cause of appellant’s diagnosed conditions, they are of limited probative value.
The remaining medical evidence of record is insufficient to establish appellant’s claim.
Reports from Dr. Simon, Dr. Baldwin and Dr. Patwa lack an opinion on causal relationship.
Therefore, they are of limited probative value. Appellant submitted reports signed by physical
therapists, certified nurse practitioners and administrative coordinators. As these reports were
not signed by individuals that qualify as physicians under the Act, the Board finds that they do
not constitute probative medical evidence.14 Reports of EMGs, MRI scans and other diagnostic
test results which do not contain an opinion on causal relationship are also of limited probative
value.
Appellant did not submit any medical reports from a physician who, on the basis of a
complete and accurate factual and medical history, concluded that he was totally disabled as of
April 20, 2009 due to residuals of his accepted injury. He has failed to establish by the weight of
the reliable, probative and substantial evidence, a change in the nature and extent of the injuryrelated condition resulting in his inability to perform the duties of his modified employment. As
appellant has not submitted any medical evidence showing that he sustained a recurrence of
disability due to his accepted employment injury, the Board finds that he has not met his burden
of proof.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability on or after April 20, 2009.

14

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) of the Act provides
as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.” See
Merton J. Sills, 39 ECAB 572, 575 (1988).

8

ORDER
IT IS HEREBY ORDERED THAT the December 9 and July 7, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 30, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

